Title: To Thomas Jefferson from David Humphreys, 25 August 1793
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 25 Aug. 1793. He avails himself of the unanticipated sailing of a vessel for the United States to note that he has received, by the packet arrived since his last letter, a letter from the bankers of the United States in Amsterdam stating that they had TJ’s orders to hold at his disposal the residue of ƒ117,600 from the fund of ƒ123,750 they had received last year for Pinckney’s account. As a result he can now make preparatory inquiries and obtain the money in dollars when necessary. He has heard nothing of Cutting. Marat has been assassinated by a young woman and great confusions prevail in the French interior. Valenciennes and Mainz have fallen, the Spanish have suffered a minor defeat at Perpignan, and Portuguese troops are still preparing to sail to Spain. On orders of the Prince, the Duke of Cadaval, the nearest legitimate male heir to the crown, has been arrested and confined to Belem Castle because of a severe beating he and his servants administered at his house to some police officers in  search of contraband goods. Quiet prevails here, with the Court still amusing the populace with public diversions for the Princess’s birth.
